Citation Nr: 0528476	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  03-24 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim seeking revocation of the forfeiture of Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The veteran had recognized military service from November 
1941 until his death in service on May [redacted], 1942.  The 
appellant was the veteran's spouse at the time of his death.  
This matter is before the Board of Veterans' Appeals (Board) 
from a January 2003 decision by the VA Regional Office (RO) 
in Manila, Philippines.  The appellant was scheduled for a 
December 2003 personal hearing before a hearing officer at 
the RO, and was given notice of the date and time for the 
hearing.  She failed to appear for the hearing.  Prior to 
this case being certified to the Board for appellate review 
(but after the RO issued a July 2003 statement of the case 
(SOC)), the appellant submitted additional evidence to the RO 
in support of her claim.  The evidence consists of additional 
argument by the appellant, affidavits by acquaintances of the 
appellant, death certificates concerning three of the 
veteran's brothers, and a letter from the Philippine Veterans 
Affairs Office to the RO requesting the status of the 
appellant's VA benefits.  Because the additional evidence is 
either cumulative of evidence already of record and 
considered by the RO, and/or is not pertinent to the matter 
at hand (as is further explained below), remanding this case 
for consideration of that evidence by the RO in the first 
instance is not required.  See Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  


FINDINGS OF FACT

1.  The appellant's right to receive VA death benefits was 
declared forfeited by an unappealed decision in December 1959 
based essentially on a finding that she had knowingly 
misrepresented that she was an unremarried widow of the 
veteran; her last previous attempt to reopen a claim seeking 
revocation of the forfeiture was denied by an unappealed 
October 2002 RO decision.

2.  Evidence received since the October 2002 decision either 
duplicates or is cumulative to evidence then of record; is 
not new and material as to whether the appellant had 
submitted false evidence in support of a claim for 
restoration of death benefits; and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the October 2002 decision is not new 
and material, and the claim seeking revocation of a 
forfeiture of VA death benefits may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that VA notification requirements are met.  
The appellant was provided VCAA notice in an SOC issued in 
July 2003.  Although she was provided the appropriate and 
adequate VCAA notice/information subsequent to the rating 
decision appealed, she is not prejudiced by any notice timing 
defect.  She was notified (in the January 2003 decision now 
on appeal, and in the SOC) of everything required, and has 
had ample opportunity to respond or supplement the record.  
Specifically, the July 2003 SOC informed the appellant of the 
allocation of responsibility of the parties to identify and 
obtain additional evidence in order to substantiate her 
claim.  The case was reviewed de novo subsequent to the 
notice, and the appellant has had ample opportunity to 
respond.  

Regarding content of notice, the January 2003 decision and 
the July 2003 SOC informed the appellant of what the evidence 
showed and why the claim was denied.  She was advised by the 
SOC that VA would make reasonable efforts to help her get 
pertinent evidence, but that she was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The SOC expressly defined "new 
and material evidence," and that document advised the 
appellant of what information or evidence VA needed from her.  
While she was not advised verbatim to submit everything she 
had pertaining to her claim, the RO advised her to submit, or 
provide releases for VA to obtain, any pertinent records.  
Essentially, this was equivalent to advising her to submit 
everything pertinent.  Everything submitted to date has been 
accepted for the record and considered.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained.  
Evidentiary development is complete to the extent possible.  
VA's duties to notify and assist are met.  It is not 
prejudicial to the appellant for the Board to proceed with 
appellate review.  Mayfield, supra; Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  
Background

In December 1959, VA determined that the appellant had 
forfeited all rights to VA benefits.  Thereafter, the record 
reflects that she made numerous but unsuccessful attempts 
toward restoration of her VA death benefits.  The last final 
denial of the appellant's claim for revocation of the 
forfeiture declared against her was by an October 2002 
decision of the RO.  

Evidence of record at the time of the October 2002 RO 
decision included documents confirming that the veteran had 
recognized military service in World War II, and that he died 
in service in May 1942.  A February 1957 VA letter to the 
appellant informed her of her award of death compensation as 
the unremarried widow of the veteran.  She was expressly 
informed that she must advise VA immediately in the event she 
remarried.  

A Field Examination Report, with attached depositions, was 
issued in September 1959.  In her deposition, the appellant 
denied that she remarried, but she admitted living with an 
individual (hereinafter S. S.) in a husband and wife 
relationship, and she indicated that they had borne three 
children together.  She acknowledged that she did not marry 
S. S. because she did not want her pension and insurance 
benefits to stop.  The deposition of S. S. was essentially in 
accord with the deposition of the appellant, inasmuch as he 
reported that he and the appellant were not married but had 
been cohabiting and living together "as if we were husband 
and wife."  In other depositions, witnesses reported that 
they were unaware of any ceremonial marriage between the 
appellant and S. S.  The witnesses reported, however, that 
the appellant and S. S. were living together as husband and 
wife openly and publicly, that they had three children, and 
they were respected in the community as husband and wife.  

The above evidence was considered by VA General Counsel's 
Office, which issued a November 1959 report concluding that 
the appellant had not met her burden of substantiating a 
continuing status as the unremarried widow of the veteran.  
In a December 1959 letter from the VA Director of Claims 
Service, the appellant was informed that she was no longer 
entitled to payment of VA benefits as she could no longer be 
considered the unremarried widow of the veteran due to her 
relationship with S. S.  

In numerous letters dated since February 1960, the appellant 
petitioned to have her benefits renewed on the basis that she 
remained the unremarried widow of the veteran.  In an October 
1971 written statement in support of her claim (VA Form 21-
4138), the appellant state that her relationship with S. S. 
was terminated in 1965.  She reported that, as of January 1, 
1971, she was not living with another person as if she were 
married, and she responded negatively when asked (via a 
letter from VA) whether she was presently living with anyone 
as if she were married, even though no ceremony was 
performed.  In an October 1971 affidavit, two friends of the 
appellant reported that they knew her as the unremarried 
widow of the veteran; that they were aware her VA benefits 
were terminated due to her "alleged illicit relationship" 
with S. S.; and they knew that said illicit relationship 
between the appellant and S. S. terminated sometime in 1965.  
In a May 1972 affidavit, the appellant stated that her 
relationship with S. S. began in approximately 1953 and ended 
in 1968 when S. S. "found out that I was no longer able to 
have my benefits restored."  The appellant reported "that 
since 1968 to the present time, I have never associated 
myself with any living man in the relationship of husband and 
wife."  In another May 1952 affidavit, two friends of the 
appellant reported that she never remarried or lived with 
another man as husband and wife since S. S. "abandoned" her 
in approximately 1968.  

Another Field Examination Report, with attached depositions, 
was issued in January 1973.  In her deposition, the appellant 
reported that she was still living with S. S. as his wife and 
they continued to be reputed in their community as husband 
and wife.  In other depositions, numerous witnesses claimed 
they were well-acquainted with the appellant, and the 
appellant and S. S. were not separated but were presently 
living together, and had lived together as husband and wife 
before and after January 1971.  

The above evidence was considered by the RO, which issued a 
March 1973 administrative decision concluding that the 
appellant "deliberately presented false evidence for the 
purpose of establishing her entitlement under Public Law 91-
376."  By a June 1974 VA forfeiture decision, it was held 
that the appellant had forfeited her rights to all VA 
benefits because she deliberately presented to VA false 
evidence misrepresenting her true marital status.  Although 
she initiated an appeal of the forfeiture decision, she did 
not perfect the appeal, and the decision became final.  

In September 2002, the appellant submitted additional 
evidence that includes a September 2002 joint affidavit from 
two of the veteran's comrades, in which the affiants noted 
that the veteran was a prisoner of war during his recognized 
service.  An August 2002 joint affidavit from two of the 
appellant's acquaintances is to the effect that they attended 
a marriage ceremony between the appellant and the veteran in 
April 1939, but there was no official record of the marriage 
as it was "allegedly destroyed during . . . World War II."  
A June 2002 certificate from a Manila Records Management and 
Archives Office indicates that there was no information 
concerning the marriage between the veteran and the appellant 
available at that office.  

Evidence received subsequent to the October 2002 RO decision 
is as follows:  

*	A VA Form 21-4138 received by the RO in December 2002, 
wherein the appellant reported that she was not 
presently married, and she lived with S. S. "without 
the benefits of marriage sometime in 1958 but said [S. 
S.] is now deceased as he died on September [redacted], 2000 . . 
. ."  

*	A July 2003 letter from the Philippine Veterans Affairs 
Office to the RO, requesting the status of the 
appellant's VA death benefits, with a response by VA 
that the appellant is "not in receipt of any VA 
benefits."  

*	A September 2003 joint affidavit by two acquaintances of 
the appellant, who reported their knowledge that the 
appellant received VA benefits subsequent to the 
veteran's death, but the benefits were "stopped because 
she was reportedly to have been living with [S. S.] . . 
. ."

*	Certificates of Death from a Philippine Office of the 
Municipal Civil Registrar, certifying the deaths of 
three of the veteran's brothers.  

Legal Criteria and Analysis

As noted above, the appellant's last previous claim seeking 
revocation of the forfeiture declared against her was denied 
in October 2002.  She was properly notified of that decision 
and of her appellate rights, and did not appeal the decision.  
Accordingly, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.302, 20.1103.  
Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. 
§ 5108, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

The regulation defining new and material evidence (38 C.F.R. 
§ 3.156(a)) has been amended.  The revised 38 C.F.R. § 
3.156(a) applies to claims to reopen received on or after 
August 29, 2001.  Because the appellant's request to reopen 
her claim for revocation of the forfeiture was received in 
September 2002, the amended regulation applies to this claim.  
Under the amended version of 38 C.F.R. § 3.156(a), "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

In Trilles v. West, 13 Vet. App. 314, the U.S. Court of 
Appeals for Veterans Claims (Court) held that a claimant who 
has been the subject of a final decision declaring forfeiture 
of eligibility for VA benefits may have that final decision 
reopened upon the presentment of new and material evidence 
(or revised based on a finding of clear and unmistakable 
error -here not alleged).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material.  

The United States Court of Appeals for the Federal Circuit 
has held that evidence which is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000).

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary.  Fraud is defined as an act 
committed in perpetration of one of the above-listed actions.  
38 U.S.C.A. § 6103(a); 38 C.F.R. § 3.901.

Because the basis for the forfeiture was that the appellant 
had knowingly misrepresented that she was an unremarried 
widow of the veteran, for evidence to be new and material, it 
would have to tend to prove that she had not misrepresented 
that fact.  See Evans, supra.  Based on a review of the 
complete record in this case, the Board finds that no new and 
material evidence has been received since the October 2002 RO 
determination.  

The VA Form 21-4138 signed by the appellant and received by 
the RO in December 2002, wherein she reported that she was 
not presently married, and she lived with S. S. "without the 
benefits of marriage sometime in 1958 . . ." is not new 
evidence; it is cumulative in that it presents assertions and 
arguments previously made and considered by the RO.  The 
appellant's statement that S. S. died on September [redacted], 2000, 
is new in that it was not a previously established fact.  
However, it is not material, as it does not pertain to 
whether or not she had misrepresented that she was an 
unremarried widow of the veteran.

Likewise, the death certificates concerning three of the 
veteran's brothers may be new in the sense that they tend to 
establish facts previously not known.  However, they are not 
material, as they do not pertain to the question of whether 
or not the appellant had misrepresented that she was an 
unremarried widow of the veteran.  

The September 2003 joint affidavit by two acquaintances of 
the appellant, who averred that the appellant received VA 
benefits subsequent to the veteran's death which were 
"stopped because she was reportedly to have been living with 
[S. S.] . . . ." is not new evidence; it is cumulative in 
that it presents facts previously known and considered by the 
RO, and not in dispute.  

In short, of the additional evidence received, none is both 
new and tending to prove an essential element that was a 
specified basis for the previous disallowance of the claim 
(i.e., forfeiture of VA benefits).  See Trilles, supra; 
Evans, supra.  The additional evidence received is not new 
and material, and the petition to reopen the claim must be 
denied.  


ORDER

The appeal to reopen a claim seeking revocation of a 
forfeiture of VA death benefits is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


